Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01045-CV



STANISLAV KODEJS, INDIVIDUALLY AND ON BEHALF OF THE
ESTATE OF LIBUSE KODEJS, M.D.; MARTA KARENOVA; AND
KRISTYNA KARENOVA,  Appellants

V.

ALDORA DIVERS, FIRST CLASS DIVE CORP., AND DAVID L.
DILLEHAY, SR.,  Appellees



On Appeal from the 10th District Court 
Galveston County, Texas
Trial Court Cause No. 2005CV0249



MEMORANDUM OPINION	Appellants Stanislav Kodejs, Individually and on behalf of the Estate of Libuse
Kodejs, M.D.; Marta Karenova; and Kristyna Karenova have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208
(Vernon Supp. 2007); 51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellants
Stanislav Kodejs, Individually and on behalf of the Estate of Libuse Kodejs, M.D.;
Marta Karenova; and Kristyna Karenova did not adequately respond.  See Tex. R.
App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of
case).
	Appellants Stanislav Kodejs, Individually and on behalf of the Estate of Libuse
Kodejs, M.D.; Marta Karenova; and Kristyna Karenova have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay all the required
fees and for failure to timely file a brief. We deny all pending motions.

PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.